         Case 1:20-cv-09405-JPC-SDA Document 19 Filed 03/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               3/29/2021
    Cyril Sheppard,

                                   Plaintiff,
                                                                 1:20-cv-09405 (JPC) (SDA)
                  -against-
                                                                 ORDER OF SERVICE
    Department of Corrections, et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Plaintiff Cyril Sheppard, currently incarcerated at the Vernon C. Bain Center, brings this

pro se action under 42 U.S.C. § 1983, alleging that jail officials are failing to protect him from

contracting COVID-19. 1 By Order dated February 1, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. 2 (Order, ECF No. 13.) Plaintiff

filed a Second Amended Complaint on March 17, 2021. (Second Am. Compl., ECF No. 17.) The

Court directs service on Defendants Egan and Yang, and requests that Defendant Brann waive

service of summons.

    A.    Defendants Yang and Egan

          Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process



1
 Plaintiff Sheppard filed his original complaint with 49 other detainees. On November 9, 2020, the Court
severed the matter into separate civil actions. (See 20-CV-08407, ECF No. 7.) This action is one of those
severed actions. Plaintiff Sheppard is the only Plaintiff in this action.
2
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission
to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
       Case 1:20-cv-09405-JPC-SDA Document 19 Filed 03/29/21 Page 2 of 4




. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summons and complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses and

the Second Amended Complaint until the Court reviewed the Second Amended Complaint and

ordered that summonses be issued for Defendants Egan and Yang. The Court therefore extends

the time to serve Defendants Egan and Yang until 90 days after the date that summonses are

issued for those defendants. If the Second Amended Complaint is not served on Defendants Egan

and Yang within that time, Plaintiff should request an extension of time for service. See Meilleur

v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Yang and Egan through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service of the Second Amended Complaint upon these

defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.



                                                  2
      Case 1:20-cv-09405-JPC-SDA Document 19 Filed 03/29/21 Page 3 of 4




B.     Defendant Brann

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this Order. The Court requests that Commissioner Cynthia

Brann waive service of summons.

                                         CONCLUSION

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court requests that

Defendant Brann waive service of summons.

       The Clerk of Court is further instructed to: (1) issue summonses for Defendants Egan and

Yang, (2) complete USM-285 forms with the addresses for Defendants Egan and Yang, and (3)

deliver all documents necessary to effect service of the Second Amended Complaint (ECF No. 17)

on Defendants Egan and Yang to the U.S. Marshals Service.

       The Clerk of Court also is directed to mail a copy of this Order to Plaintiff along with an

information package.

SO ORDERED.

DATED:        New York, New York
              March 29, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                3
Case 1:20-cv-09405-JPC-SDA Document 19 Filed 03/29/21 Page 4 of 4




              DEFENDANTS AND SERVICE ADDRESSES


      Patricia Yang
      Senior Vice President for Correctional Health Services
      for NYC Health + Hospitals
      55 Water Street
      18th Floor
      New York, New York 10041

      Margaret Egan
      Executive Director of the Board of Correction
      1 Centre Street
      Room 2213
      New York, New York 10007
